UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October6, 2015 COLLECTORS UNIVERSE, INC. (Exact name of registrant as specified in its charter) Delaware 0-27887 33-0846191 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1921 E. Alton Avenue, Santa Ana, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (949) 567-1234 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement Effective as of October6, 2015, the Compensation Committee of the Board of Directors (the “Compensation Committee”) of Collectors Universe, Inc. (the “Company”) approved and, pursuant to that approval, the Company and Robert G. Deuster, its Chief Executive Officer, entered into a Third Amendment to Employment Agreement (the “Third Amendment”), which extends the term of Mr. Deuster’s existing Employment Agreement for one additional year to October15, 2016. The foregoing description of the Third Amendment is qualified in its entirety by reference to the copy thereof which is attached hereto as Exhibit10.99. No other changes were made to Mr. Deuster’s Employment Agreement. ITEM9.01 Financial Statements and Exhibits. (d) Exhibits . The following exhibit is filed as part of this report: Exhibit No. Description of Exhibit Third Amendment to R. Deuster Employment Agreement, extending the term of that Agreement to October 15, 2016 . SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COLLECTORS UNIVERSE, INC. Dated: October13, 2015 By: /s/ JOSEPH J. WALLACE Joseph J. Wallace, Chief Financial Officer S-1 EXHIBIT INDEX Exhibit No. Description of Exhibit Third Amendment to R. Deuster Employment Agreement, extending the term of that Agreementto October 15, 2016 . E-1
